Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 29, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  157368                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
  MOHAMED ALANI,                                                                                             Brian K. Zahra
          Plaintiff-Appellant,                                                                         Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  v                                                                 SC: 157368                         Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    COA: 334061
                                                                    Wayne CC: 15-010052-NF
  GEICO INDEMNITY COMPANY, GEICO
  GENERAL INSURANCE COMPANY,
  PROGRESSIVE MICHIGAN INSURANCE
  COMPANY, and PROGRESSIVE MARATHON
  INSURANCE COMPANY,
            Defendants,
  and
  SENTINEL INSURANCE COMPANY, LTD.,
             Defendant-Appellee.
  __________________________________________/

         By order of September 12, 2018, the application for leave to appeal the January
  30, 2018 judgment of the Court of Appeals was held in abeyance pending the decision in
  Dye v Esurance Prop & Cas Ins Co (Docket No. 155784). On order of the Court, the
  case having been decided on July 11, 2019, 504 Mich ___ (2019), the application is again
  considered. Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  REVERSE the judgment of the Court of Appeals for the reasons stated in Dye. We
  REMAND this case to the Wayne Circuit Court for further proceedings not inconsistent
  with this order.

         BERNSTEIN, J., did not participate because he has a family member with an interest
  that could be affected by the proceeding.

         CAVANAGH, J., did not participate due to her prior relationship with Garan Lucow
  Miller, P.C.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 29, 2019
           a1021
                                                                               Clerk